Citation Nr: 0912005	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a right knee disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hypertension with headaches.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for an eye disability, including diabetic 
retinopathy and myopia.

4.  Entitlement to service connection for a back disorder.

5.  Basic eligibility for non-service connected disability 
pension.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 
1960 and from September 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  By a December 2003 rating decision the RO confirmed 
and continued the previous denials of service connection for 
a right knee disorder, hypertension with headaches, eye 
disability, including diabetic retinopathy and myopia and 
denied service connection for a back disorder.  

The issues of entitlement to service connection for a right 
knee disorder, diabetic retinopathy, hypertension with 
headaches and myopia were previously before the Board in 
August 1996 and August 1998.  In August 1996 the issues were 
remanded for further development of the evidence and due 
process considerations.  In August 1998 the Board denied the 
Veteran's claims.  In May 2003 the Veteran requested that 
these claims be reopened.  In December 2003 the RO reopened 
these claims and denied service connection.

Although the RO determined in its December 2003 rating 
decision and August 2004 statement of the case (SOC) that new 
and material evidence had been presented to reopen the claim 
for service connection for a right knee disorder, 
hypertension with headaches, and an eye disability, including 
diabetic retinopathy and myopia, that decision is not binding 
on the Board.  The Board also must make this threshold 
preliminary determination before proceeding further because 
it affects the Board's jurisdiction to adjudicate the claim 
on the underlying merits.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no new and 
material evidence has been offered, that is where the 
analysis must end, and what the RO determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted). 

The current matter also comes before the Board on appeal from 
a November 2005 determination by the RO that the Veteran did 
not meet the basic eligibility requirements for pension 
benefits.

The Board notes that the Veteran filed a timely notice of 
disagreement with regard to the denial of service connection 
for a left knee disorder, dizziness, shortness of breath, 
pain and pressure in chest, leg cramps, calluses of feet, 
depression and end-stage renal disease (claimed as kidneys) 
and a request to reopen a claim for service connection for 
dental condition or trauma.  Statements of the case (SOCs) 
were issued; however, the Veteran did not perfect an appeal.  
Therefore, these matters are not before the Board at this 
time.

In November 2008, the Veteran testified during a video 
conference hearing before the undersigned.  

The issues of whether new and material evidence has been 
received sufficient to reopen previously denied claims for 
service connection for a right knee disorder, hypertension 
with headaches, and eye disability, including diabetic 
retinopathy and myopia and service connection for a back 
disorder are addressed in the REMAND portion of the decision 
below and are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

In November 2008, the Veteran indicated that he wanted to 
withdraw his appeal for basic eligibility for non-service 
connected pension benefits based on war time service and the 
Board received such request prior to the promulgation of a 
decision. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of basic eligibility for non-
service connected pension benefits based on war time service 
are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal from a November 2005 
determination by the RO that the Veteran did not meet the 
basic eligibility requirements for pension benefits.  

During a video conference hearing conducted November 2008 the 
Veteran's representative indicated that the Veteran was 
withdrawing his claim for basic eligibility for non-service 
connected pension benefits based on war time service.  On the 
same day of the video conference hearing the Veteran 
submitted a signed statement which also indicated that he was 
withdrawing that claim.

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2008).  The Veteran submitted the withdrawal of his claim 
for pension benefits in writing, therefore his withdrawal of 
that issue is valid.  Once the Veteran withdrew that issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review the claim and therefore, it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2007).

ORDER

The claim for basic eligibility for non-service connected 
pension benefits is dismissed.


REMAND

A review of the claims folder reveals that the Veteran 
currently receives or previously received disability benefits 
from the Social Security Administration (SSA).  In a VA 
Application for Compensation and/or Pension dated August 2005 
the Veteran indicated that he receives SSA benefits as a 
source of recurring monthly income.  There is no indication 
in the Veteran's claims folder that any attempt has been made 
to obtain records associated with a SSA disability 
determination, including administrative and medical records.  
The Court of Appeals for Veterans Claims (Court) has held 
that SSA records cannot be unilaterally deemed irrelevant by 
VA because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  Therefore, the Board concludes that 
upon remand, the RO via the AMC is required to obtain any SSA 
determinations and records associated with such 
determinations.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court clarified VA's duty to notify in the context of claims 
to reopen.  With respect to such claims, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

VCAA notice letters furnished to the Veteran in May 2003, 
July 2003, and August 2004 in the present case includes a 
reference to the Veteran's claims, but does not, as is 
necessary with new and material evidence claims, describe the 
type of evidence necessary to substantiate the required 
element(s) of service connection that were found insufficient 
in the previous denial.  In fact, there is no reference to 
the August 1998 Board decision.  A remand, therefore, is 
necessary to provide the Veteran with proper VCAA notice with 
respect to the new and material issues on appeal.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (any 
VCAA notice error is presumed prejudicial and it is VA's 
burden to rebut this presumption).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The SSA's disability determination, 
including administrative and medical 
records used in support of the 
Veteran's claim for SSA benefits should 
be obtained and associated with the 
Veteran's claims folder.  If any such 
documents are not available, that fact 
should be noted in the claims folder.  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) that (1) notifies 
the veteran of the evidence and 
information necessary to reopen the 
claims; (2) notifies the veteran of the 
reasons for the August 1998 denials (it 
was determined that there was no 
competent evidence of current right 
knee disability and no competent 
evidence that current acquired eye 
disability or hypertension with 
headaches were associated with active 
duty); and (3) notifies the veteran of 
what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., medical 
evidence establishing that current 
disability is related to or had its 
onset during his period of active 
duty).  This notice is outlined by the 
Court in Kent, supra.  The notification 
letter should also advise the veteran 
of the evidence and information that is 
necessary to establish entitlement to 
his underlying service connection 
claim.  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues remaining on appeal (whether new 
and material evidence has been received 
sufficient to reopen previously denied 
claims for service connection for a 
right knee disorder, hypertension with 
headaches, and eye disability, 
including diabetic retinopathy and 
myopia and service connection for a 
back disorder).  If the decisions 
remain in any way adverse to the 
Veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claims 
for benefits, to include the applicable 
laws and regulations considered 
pertinent to the issues remaining on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


